Defendants appeal from a consolidated judgment rendered against them in two actions arising out of an automobile accident and which by stipulation were tried at the same time. Both appeals, by stipulation, are before us on the same record.
In support of their contentions for a reversal of the judgments appellants urge:
1st. That the evidence does not support the implied finding of the jury that the defendants were negligent, but does show conclusively as a matter of law that the plaintiffs were guilty of contributory negligence. *Page 567 
2d. That the court committed reversible error in the matter of giving certain instructions requested by plaintiffs.
[1] The record clearly shows a marked conflict in the evidence on several material matters. That this court may not, under such circumstances, interfere with the judgment is too well established to require further comment.
[2] Nor is there merit in the point that the trial court committed error in the instructions given. We have examined the instructions given and are satisfied that as a whole they correctly state the law applicable to the case.
Judgments are affirmed.
Stephens, P.J., and Craig, J., concurred.